Citation Nr: 1217385	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-16 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for left hand nerve damage (claimed as residuals of a left hand crush injury).

2. Entitlement to a compensable rating for scar residuals of a left palm laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1977 to February 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for left hand nerve damage and continued a 0 percent rating for his left palm laceration scar.

In April 2012, the Board received an additional statement from the Veteran.  On review of the statement the Board finds that it is not pertinent to the matter of the rating for the left palm laceration scar.  Accordingly, a waiver of RO initial consideration of this evidence is not required.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010); 38 C.F.R. § 20.1304 (2011).  

Although the RO implicitly reopened the Veteran's claim by addressing the issue on its merits in a January 2012 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).   If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The matter of service connection for left hand nerve damage on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1. A March 1999 final rating decision declined to reopen the Veteran's claim of service connection for left hand nerve damage which was previously denied based on a finding that any such disability was unrelated to a left hand injury in service.

2. Evidence received since the March 1999 rating decision includes an October 2005 private treatment record that suggests that the Veteran may have a left hand nerve disability related to a left hand crush injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for left hand nerve damage; and raises a reasonable possibility of substantiating the claim.

3. The Veteran's left palm laceration scar is manifested by a faint and well healed superficial 4 cm scar that is not painful, is not unstable, and does not limit hand function. 


CONCLUSIONS OF LAW

1. New and material evidence has been received and the claim of service connection for left hand nerve damage may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2. A compensable rating is not warranted for the Veteran's left palm laceration scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Codes (Codes) 7800-7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

	Left hand nerve damage

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision reopens the claim there is no reason to belabor the impact of the VCAA on the matter, as any notice error is harmless.  

	Increased rating for left palm scar

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A November 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A December 2010 letter informed the Veteran of rating and effective date criteria.  A January 2012 SSOC readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA scars examination in November 2011.  That examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

B. Legal Criteria, Factual Background, and Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.



	New and Material evidence - Left hand nerve damage

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 
110 (2010).  

The Veteran filed an original claim of service connection for left hand nerve damage in October 1990, which was denied in a February 1991 rating decision essentially based on a finding that there was no evidence of the condition in service or after service.  The claim was again denied in 1991 on the basis that the evidence failed to show that any residual disability (a possible digital neuroma) was related to the injury in service.  Most recently a March 1999 rating decision declined to reopen the claim.  The Veteran submitted a notice of disagreement (NOD) with that decision, but did not perfect an appeal in the matter and the decision became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the March 1999 rating decision included: the Veteran's service treatment records (STRs) showing that he sustained a left palm laceration in 1979 which was sutured without complications and had an X-ray that was negative; an April 1989 VA outpatient treatment record noting that despite the Veteran's normal EMG his symptoms sounded like a type of crush injury or a traumatic neuroma; the report of a September 1991 VA examination noting diagnoses of history of left hand crush injury, recurrent arthralgias of the left hand and wrist, and possible neuroma of the digital nerve of the left hand.   

Pertinent evidence received since the March 1999 rating decision includes an October 2005 private treatment record noting a diagnosis of residual left hand weakness due to an old crush injury.  It was noted that the Veteran complained of long time pain and numbness of the left hand due to a crush injury suffered while serving in the Armed Forces.  

As the Veteran's claim of service connection for left hand nerve damage was previously denied based on a finding that any such disability is unrelated to an injury in service, for evidence received since to be new and material, it must relate to that unestablished fact (i.e. it must show, or tend to show, that the Veteran has a left hand nerve disability that is related to the injury in service).

As the evidence received since the March 1999 decision includes an October 2005 private treatment record noting a diagnosis of residual left hand weakness due to an old crush injury (that occurred in service), there is new evidence that relates to the unestablished fact necessary to substantiate the claim of service connection for left hand nerve damage and raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for a left hand nerve disability must be reopened.  De novo consideration of the claim is addressed in the remand below.

	Increased rating for left palm scar

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Scars (not on the head, face, or neck) are rated under Codes 7800-7805.  A 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: A burn or other scar(s) that is deep and nonlinear involving an area of at least 6 square inches (39 sq. cm) (Code 7801); a burn or other scar(s) that is superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater (Code 7802); when there are one or two scars that are painful or unstable (Code 7804); or under an appropriate diagnostic code for limitation of function (Code 7805).  38 C.F.R. § 4.118. 

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran sustained a left palm laceration scar in service which has been rated 0 percent throughout under Code 7805.  The instant claim for increase was received in October 2005.  

An October 2005 private outpatient treatment record notes that the Veteran had a scar on the palm of his left hand, no wasting of palm muscles, and normal capillary refill.

On November 2011 VA scars examination the examiner noted that the Veteran had a simple superficial 4 cm laceration to the central left palm not involving tendons or neurovascular structures in 1979 and that the laceration currently appeared faint and well healed, with no current related symptoms.  The scar was not painful, subject to frequent loss of covering skin, or unstable.  It was noted that the scar did not result in any limitation of function, or impact on the Veteran's ability to work, and that there were no other pertinent physical findings, complications, signs, or symptoms associated with the scar.  On a separate November 2011 VA neurological examination the Veteran reported that he currently had no complaints related to the laceration scar itself.

On review of the evidence of record, the Board finds that at no time during the evaluation period has the Veteran's left palm scar been manifested by symptoms warranting a compensable rating.  For a 10 percent rating Code 7801 requires the scar(s) to be deep and be at least 6 square inches (39 sq. cm) and Code 7802 requires that the area affected be at least 144 square inches (929 sq. cm).  The scar here is superficial, not deep, essentially linear, and is 4 cm in length.  For a 10 percent rating Code 7804 requires the scar to be unstable or painful.  On November 2011 VA examination the scar was faint, well-healed, and non-symptomatic.  Before that the Veteran had indicated that the scar itself caused him no problems.  Consequently, a compensable rating under Codes 7801-7804 is not warranted.  38 C.F.R. § 4.118.

Finally, a compensable rating under Code 7805 requires limitation of function of the affected part.  There is no evidence that the Veteran's left palm laceration scar itself (versus any underlying, and not yet service connected, pathology) causes any limitation of function.  Once again, it is noteworthy that the Veteran has denied that the scar causes any problems.  Consequently, a compensable rating under Code 7805 is not warranted. 

In summary, the Veteran's left palm scar does not meet (and is not shown to at any time during the appeal period have met) any applicable schedular criteria for a compensable rating for such disability.  Consequently, a compensable rating is not warranted.  

The Board has considered whether referral for extraschedular consideration is warranted.  As the scar is essentially asymptomatic (the Veteran reported he had no complaints relating to the scar), there is no evidence of manifestations or impairment not encompassed by the schedular rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

As the scar is not shown to affect any function, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal to reopen a claim of service connection for left hand nerve damage is granted.

A compensable rating for scar residuals of a left palm laceration is denied.


REMAND

Regarding service connection for left hand nerve damage on de novo review, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.   

In January 2006 correspondence the Veteran reported that he was treated at a VA medical facility in El Paso from November 1980 to December 1982.  In February 2012 correspondence he stated that he had asked that VA obtain records from the VA Clinic in El Paso from 1980 when he first began seeing Dr. B. (a VA neurologist).  The RO previously secured treatment records from VA El Paso for the period from February 1989 to September 1989 (including treatment by Dr. B); however, the request for those records (made in December 1989) was only for the year prior.  VA records for the period prior to 1989 have not been sought.  As the Veteran alleges that he received earlier VA treatment (which would have bearing on a continuity theory of entitlement), and has specifically requested that VA obtain such records, and as any such records are constructively of record, further development to secure them is required.

In June 2006 the Veteran completed a release for treatment records from the Texas Department of Criminal Justice (TDCJ) from 1994 to the present.  The RO secured treatment records from the prison medical unit for the period from October 21, 2005 to February 13, 2006; hence the response/development appears incomplete.  Aditionally, the Veteran identified treatment at the TDCJ Angleton unit from 1984 to 1986, records of which have not been sought.  On remand development to secure such records is necessary.

The Board also notes that the November 2011 VA examination in this matter is inadequate for rating purposes.  The findings focus on the Veteran's left palm laceration injury and do not address his allegation that he suffered a left hand crush injury in service with residual neurological disability.  The examiner noted that the Veteran had somatic pain complaints in the hand but did not provide an underlying diagnosis or otherwise explain the complaints.  [The record shows past diagnoses of possible traumatic neuroma and carpal tunnel syndrome (CTS)].  And, if the outstanding treatment records to be sought are available, the examination will have been completed on a less than complete history of the disability.  As the Veteran complained of numbness at the time of injury in service, and the record shows continuing neurological complaints and findings (i.e. pain and numbness) since, and as the current examination does not adequately address the prior history, complaints, and diagnoses, an additional VA examination is necessary.     

The case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran received for his left hand since his discharge from service.  This should include all records of reported treatment prior to February 1989 (including at the El Paso Texas VA facility from November 1980 to December 1982 and since June 1992).  The RO must ensure that the complete records of all alleged treatment are accounted for or certified to be unavailable/non-existent.  The scope of the development (including any negative responses received) must be noted in the claims file.

The RO should also ask the Veteran to identify all private providers of evaluation and/or treatment he has received for his left hand since service, specifically including: (1) treatment records from the TDCJ Angleton unit from 1984 to 1986; (2) treatment records from the TDCJ from 1994 to the present; (3) any other private treatment the Veteran received.

He should furnish a chronological listing with names and locations of all providers and dates or approximate dates of treatment/evaluation (specifically including those noted above), as well as any releases necessary for VA to secure records from private providers. 

The RO must secure for the record copies of complete clinical records of all treatment identified (those not already associated with the claims file).  If the results of this development suggest that there are additional pertinent treatment records outstanding, the RO must arrange for development for such records.  

The RO should ensure that all of the treatment records identified by the Veteran are secured or their unavailability accounted for before proceeding with the further development below. 

2. The RO should then arrange for a neurological evaluation of the Veteran to ascertain the existence, and if so, the likely etiology of any left hand nerve disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Any indicated tests or studies must be completed.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) any left hand nerve disability (ies).  If none is found, it should be so specified.

If a left hand nerve disability is not diagnosed the examiner must reconcile such finding with the other clinical evidence showing diagnoses of possible digital neuroma and carpal tunnel syndrome.

b. As to each diagnosed left hand nerve disability entity, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service (and in particular as due to the left hand crush injury reported and complaints of numbness noted therein)? 

The examiner must explain the reasoning for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


